Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 27 October 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 27 October 1778
      
      Last Saturday I had the honor to receive your letter of 10 October. It is exactly as it should be. The Grand Facteur is very satisfied with it. I went the same day to read it to our friend and gave him a copy, attested by my signature. He was extremely pleased and assured me, several times, that it would make a very good impression on the Burgomasters of his city, who were anxious to know your reaction to the demarche that he had them undertake in authorizing him to give the declaration and write me the letter, of which you have copies, and duplicates of which are at the City Hall. He strongly recommended that I assure you that the mention of England was made not for the purpose of having anything depend on that nation’s good will, but rather only to further clarify the position of his city, which at present wishes nothing more than to see the English reduced to total impotence in opposing this mutual attraction. He finally has enough material in hand to act when he returns home, and we will give him ample time to do so.
      The merchants’ address has been presented to Their High Mightinesses. Here is what was presented to the Prince last Saturday. Our friend gave it to me the same day and, gentlemen, I thought it worth translating for you. He anxiously requested some good news from America and I told him that the situation there is not nearly so critical as here and that I do not worry half as much about it as I do for this Republic.
      Mr. De Welderen has sent Lord Suffolk’s answer to the representations of Their High Mightinesses. “The Court of London,” he says, “is willing to return all the captured vessels, with costs and damages, and to pay for the cargoes of naval stores, which she will retain, but its Ambassador will propose to Their High Mightinesses that in this respect the Treaties be changed and that they consent that in the future this article be contraband.” Fortunately, unanimity is required for such a consent; and Amsterdam will not tolerate even the opening of such a negotiation. Suffolk then adds, “it is a measure of his king’s moderation that he has not yet requested the assistance that the Republic is required to furnish in accordance with the Treaties.” As if the Republic had guaranteed England the American monopoly. This is a singular statement. Besides, at least three of us here believe that this letter was not written in England, but merely returned to its point of origin.
      The griffier of Their High Mightinesses was stung to the quick by the spokesman for the delegation of merchants who addressed him in a cavalier fashion and then, as he was hedging before answering, said he was just as English as the majority of noblemen here. It is said that only the truth offends.
      I have finished the translation of the Amsterdam address, which was inserted in the Acts of the Republic of 8 September. I am now making copies for you, gentlemen, and for the congress. As soon as yours is finished, I will send it to you and ask that you have a French copyist make two exact copies and send them to congress as duplicates and triplicates of what I will send from here. I find this piece important and useful for the United States because of the precise and accurate information it gives on the current political and military situation, &c. of this Republic and the illustration provided of the difficulties that it has called upon itself during the last century by meddling too much in the chimerical balance of European powers and their wars by imposing upon itself the burden of a permanent army, which swallows its navy and saps its strength by falling wholly into the arms of its imperious rival, &c. On the other hand, this long piece consumes my precious time and tires my hand, which unfortunately trembles. My translation has been seen and approved by our friend. It would also be worthwhile to put it into English and, if you have a translator who understands Dutch, I could send you the Dutch original.
      I am, with great respect and a thoroughly American heart, gentlemen, your very humble and very obedient servant
      
       Dumas
      
     